Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 27 February 2019.
Claims 1-19 are currently pending and have been examined.
	
	
Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities:  Each of claims 1, 10, and 17 recite “wherein the first message includes a code for pairing with one of vehicles in a queue at a pickup area.” For purposes of examination, this is being interpreted as “wherein the first message includes a code for pairing with one of a plurality of vehicles in a queue at a pickup area,” emphasis added.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-9 and 17-19 recite a method, and claims 10-16 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 10 recite receiving from a passenger a booking request for booking a ride; transmitting to the passenger a first message based on the booking request without allocating a vehicle to the passenger, wherein the first message indicates a confirmation of the booking request, and wherein the first message includes a code for pairing with one of vehicles in a queue at a pickup area; receiving from a driver associated with one of the vehicles in the queue at the pickup area the code provided by the passenger device or the passenger to the driver device or a driver associated with the driver device, respectively, when the passenger is at the pickup area; and transmitting to the driver a second message indicating successful validation of the code, wherein one of the vehicles that is associated with the driver device that has transmitted the code is allocated to the passenger based on successful validation. 
Independent claim 17 recites transmitting by a passenger a booking request for booking a ride; receiving by the passenger a first message based on the booking request without receiving allocation of a vehicle, wherein the first message indicates a confirmation of the booking request, and wherein the first message includes a code for pairing with one of vehicles in a queue at a pickup area; and transmitting by the passenger the code to a driver associated with one of the vehicles in the queue at the pickup area, when the passenger is at the pickup area, wherein one of the vehicles including the driver is allocated to the passenger based on successful validation of the code received from the driver.
Receiving a booking request, providing a validation code, validating the booking code, and allocating a vehicle constitutes managing the relationship 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea using a computer as a tool. The additional elements are circuitry, a passenger device, a driver device, a server, and a communication network. Sending and receiving data over a network has been identified by the courts to be insufficient to result in a practical application. MPEP 2106.05(d)(II). Therefore, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Sending and receiving data over a network has been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the rules to be followed in managing the relationship between the would-be passenger and the driver. Claims 2, 11, and 18 recite sending a message to the passenger directing them to the pickup area. Claims 3 and 12 recite sending a message including the 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-12, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”).

Claims 1 and 10
Brinig discloses the following elements:
A vehicle allocation system, the vehicle allocation system comprising: ([0012] system and method for linking available drivers/vehicles with requesting riders)
circuitry configured to: ([0078] computing system for implementing disclosed techniques include circuitry)
receive, from a passenger device of a passenger over a communication network, a booking request for booking a ride; 
transmit, to the passenger device over the communication network, a first message based on the booking request without allocating a vehicle to the passenger, wherein the first message indicates a confirmation of the booking request, and wherein the first message includes a code for pairing with one of vehicles  in a queue at a pickup area; ([0040] system generates unique match code and transmits it to the rider responsive to a rider request; system may include walking directions to the pick-up area – this is a confirmation of the booking request; [0021] computing devices communicate over a network)
receive, from a driver device associated with one of the vehicles in the queue at the pickup area over the communication network, the code provided by the passenger device or the passenger to the driver device or a driver associated with the driver device, respectively, when the passenger is at the pickup area; ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence; [0021] computing devices communicate over a network)
and transmit, to the driver device over the communication network, a second message indicating successful validation of the code, wherein one of the vehicles that is associated with the driver device that has transmitted the code is allocated to the passenger based on successful validation. ([0046] if valid code is entered by the driver, the system updates the log with the pairing and sends an update to the rider and the driver device indicating an “on-trip” status; system cross references the unique identifier of the requesting user and the unique match code against the code provided by the driver – this is a validation sequence; [0021] computing devices communicate over a network)

Claim 17
Brinig discloses the following elements:
A travel ride booking method, the travel ride booking method comprising: ([0012] system and method for linking available drivers/vehicles with requesting riders)
transmitting, by a passenger device of a passenger to a server over a communication network, a booking request for booking a ride; ([0012] system can receive a ride request from a rider using an application executing on the rider’s computing device; [0021] computing devices communicate over a network; [0024] computing devices for implementing the process can include servers)
receiving, by the passenger device from the server over the communication network, a first message based on the booking request without receiving allocation of a vehicle by the server, wherein the first message indicates a confirmation of the booking request, and wherein the first message includes a code for pairing with one of vehicles in a queue at a pickup area; ([0040] system generates unique match code and transmits it to the rider responsive to a rider request; system may include walking directions to the pick-up area – this is a confirmation of the booking request; [0021] computing devices communicate over a network; [0024] computing devices for implementing the process can include servers)
and transmitting, by the passenger device over the communication network, the code to a driver device associated with one of the vehicles in the queue at the pickup area, when the passenger is at the pickup area, wherein one of the vehicles including the driver device is allocated to the passenger by the server based on successful validation of the code received from the driver device. ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence; [0021] computing devices communicate over a network; [0024] computing devices for implementing the process can include servers)

Claims 2, 11, and 18
Brinig discloses the elements of claims 1, 10, and 17, above. Brinig also discloses:
transmitting, by the circuitry to the passenger device over the communication network, a third message for directing the passenger to the pickup area from a current location of the passenger based on the confirmation of the booking request. ([0038] system can direct user to designated pick-up area; [0040] late-binding state can be initiated responsive to rider request; system can send walking directions to the pick-up area responsive to receiving the pick-up request; [0070] system may provide a map to the rider indicating the general or specific rendezvous point after receiving the ride request)

Claims 3 and 12
Brinig discloses the elements of claims 1 and 10, above. Brinig also discloses:
transmitting, by the circuitry to the driver device over the communication network, a fourth message including at least destination information associated with the booking request after successful validation of the code. ([0058] driver app can display directions to user’s destination after successful validation of the code)

Claim 8
Brinig discloses the elements of claim 1, above. Brinig also discloses:
wherein the code corresponds to at least one of a one-time-password (OTP) code, a quick-response (QR) code, or inherence information of the passenger. ([0018] code can be a unique PIN, a quick response (QR) code, or a signal code such as ultrasonic pattern, etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-7, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”).
Claims 4 and 13
Brinig discloses the elements of claims 1 and 10, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Nevertheless, Zhao discloses:
controlling, by the circuitry, an availability of the vehicles in the queue at the pickup area based on a sequence of arrival of the vehicles. ([0050] drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the late-binding driver assignment system of Brinig the pre-selection from a waiting lot as disclosed by Zhao in order to “select[ing] a specified number of drivers to be pre-selected… before being assigned a specific passenger,” which results in “passengers [that] are picked up sooner after making the initial ride request, which can reduce the amount of network traffic.” Zhao, paragraph [0021]. 

Claims 6 and 15

transmitting, by the circuitry to the driver device associated with an incoming vehicle over the communication network, a sixth message for directing the incoming vehicle to a parking area in an event of absence of an available space in the queue at the pickup area. ([0050] drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device; [0019]-[0020] if there are no passengers to pick up, drivers cannot wait at the pickup area, so they are directed to the waiting lot)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the late-binding driver assignment system of Brinig the pre-selection from a waiting lot as disclosed by Zhao in order to “select[ing] a specified number of drivers to be pre-selected… before being assigned a specific passenger,” which results in “passengers [that] are picked up sooner after making the initial ride request, which can reduce the amount of network traffic.” Zhao, paragraph [0021]. 
It is noted that, with respect to the method claim 6, “area in an event of absence of an available space in the queue at the pickup area” is a condition Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, the message is sent to the driver only if the condition precedent is met. If it is not, then the message is not sent. Therefore, the broadest reasonable interpretation of claim 6 is that the entire claimed process is a contingent step. However, art has been applied in the interest of compact prosecution. 

Claims 7 and 16
Brinig discloses the elements of claims 6 and 15, above. Brinig also discloses:
transmitting, by the circuitry to the driver device associated with one of the vehicles in the parking area over the communication network, a seventh message for directing one of the vehicles in the parking area to the pickup area based on at least one of the sequence of arrival of the vehicles in a zone, the available space in the queue at the pickup area, a driver rating of each of drivers associated with the vehicles in the parking area, or a vehicle type associated with each of the vehicles in the parking area. ([0018] system can match riders and drivers based on specified ride service types, such as vehicle type or professional driver service; system will notify drivers that qualify for the selected service type and direct them to individual late-binding areas; see also [0039])
.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”) and further in view of Non-Patent Literature “Parallel Discrete Event Simulation Of Queuing Networks Using GPU-Based Hardware Acceleration” by Park. 

Claims 5 and 14
Brinig in view of Zhao discloses the elements of claims 4 and 13, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Brinig also discloses generating a demand notification to drivers operating within a certain proximity of an event location based on driver supply as in [0067]. Zhao discloses that drivers may be on a waiting status in a 
transmitting, by the circuitry to the driver device associated with an incoming vehicle over the communication network, a fifth message for directing the incoming vehicle to the pickup area in an event of an available space in the queue at the pickup area and in absence of vehicles in a parking area. (If the queue is empty and the server is idle, a new customer is immediately sent to the server for service, otherwise the customer remains in the queue joining the waiting line until the queue is empty and the server becomes idle. Park, p. 20, last paragraph)
Zhao discloses both a physical waiting area and dispatching drivers until the unmet need is met, and Park discloses that a user may bypass a waiting area if the waiting area is empty. It would have been obvious to one having ordinary skill in the art to include in the unmet demand dispatch direction system of Brinig in view of Zhao a direction for a driver to proceed directly to the pickup area if the waiting area is empty as taught by Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, the message is sent to the driver only if the condition precedent is met. If it is not, then the message is not sent. Therefore, the broadest reasonable interpretation of claim 5 is that the entire claimed process is a contingent step. However, art has been applied in the interest of compact prosecution. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of U.S. Patent Publication No. 20190026671 to Al Falasi et. al. (“Al Falasi”). 

Claims 9 and 19
Brinig discloses the elements of claims 1 and 10, above. Brinig also discloses that drivers may accept or decline rideshare requests in [0031]. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032]. This constitutes a denial of service based on a last-in-first-out system. Brinig does not explicitly disclose indicating a cancellation when there is an absence of available drivers. However, Al Falasi discloses:
transmitting, by the circuitry to the passenger device of the passenger over the communication network, an eighth message indicating a cancellation of the booking request in an event of absence of available vehicles in a zone, wherein the booking request is cancelled based on at least one of a last-in-first-out (LIFO), a passenger value, a booking value, or a distance between the passenger and the pickup area. ([0014] queuing scheme services dispatch requests in the order that they arrive; if no taxis are available in the zone the dispatch system may cancel the dispatch request)
Brinig discloses communicating with a user device about a ride request and processing requests based on a first-in-first-out demand-based system, which is at least highly suggestive of canceling a request on a last-in-first-out basis when there is insufficient demand. Al Falasi discloses cancelling a dispatch request if there are no taxis available in a system which dispatches taxis to requests in the order that they arrive, which discloses canceling based on a last-in-first-out scheme. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first-in-first-out demand matching system of Brinig the last-in-first-out cancellation scheme as taught by Al Falasi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It is noted that, with respect to the method claim 9, “in an event of absence of available vehicles in a zone” is a condition precedent to the entirety of the Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, the message is sent to the rider only if the condition precedent is met. If it is not, then the message is not sent. Therefore, the broadest reasonable interpretation of claim 9 is that the entire claimed process is a contingent step. However, art has been applied in the interest of compact prosecution. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20190101401 to Balva et. al. (“Balva”) discloses route optimization will consider an origination location, a destination location, a desired pickup time, a desired drop-off time, maximum duration or trip length, maximum number of stops, allowable deviations; rules may be different for different types of users or locations; if minimum criteria are not met, system may deny the request. Balva, paragraph [0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                               

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628